Citation Nr: 0910672	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left leg 
cellulitis, to include as secondary to service-connected scar 
of the left arm.  

2.  Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for left leg 
cellulitis, to include as secondary to scar of the left arm, 
and loss of teeth.  


FINDINGS OF FACT

1.  The Veteran's left leg cellulitis first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein, and is not shown to 
be the result of or aggravated by the service-connected scar 
of the left arm.

2.  The Veteran, who was released from active duty in 
December 1968, is claiming service connection for loss of 
teeth.  He has received dental treatment on a one-time 
completion basis.  


CONCLUSIONS OF LAW

1.  The Veteran's left leg cellulitis was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of the service-connected scar of the left 
arm.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  A dental disorder, including loss of teeth, was neither 
incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's left leg cellullitis, however, is not a 
condition subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Left Leg Cellulitis 

Service treatment records show that the Veteran was treated 
for urticaria, pruritis, and hives for 3 weeks in October 
1967.  However, the records are otherwise negative for any 
complaints or treatment for left leg cellulitis, although he 
was seen in November 1968 for right leg cellulitis.  On 
separation examination in December 1968, the Veteran made no 
complaints about his skin, and his skin was found to have no 
abnormalities.  Since the Veteran's skin was found to be 
within normal limits on separation and there were no recorded 
complaints during his period of service for left leg 
cellulitis, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for left 
leg cellulitis.  38 C.F.R. § 3.303(b).  

The first and only post-service evidence of left leg 
cellulitis is an August 2001 private medical report where the 
Veteran was treated for a self-inflicted burn from a blow 
torch on his left leg.  The Veteran was diagnosed with 
cellulitis of the left lower leg and a second degree burn to 
the left leg.

On VA examination in August 2005, the Veteran's skin 
examination was found to be normal.  There was no evidence of 
left leg cellulitis.  

The Veteran and his wife testified before a Decision Review 
Officer in January 2006 that he did not currently have 
cellulitis in his left leg.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current left leg cellulitis.  In fact, the evidence 
tends to demonstrate that the Veteran's single episode of 
left leg cellulitis in August 2001 was due to a self-
inflicted second degree burn from a blow torch.  The evidence 
is also against a finding that the left leg cellulitis was a 
result of the Veteran's service-connected scar of the left 
arm.    

The Veteran and his wife contend that his left leg cellulitis 
is related to his active service.  However, as laypersons, 
they are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran and his wife are competent to give evidence about 
what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's left leg cellulitis is in August 2001, 
approximately 33 years after his separation from service.  In 
view of that period without evidence of treatment, the Board 
finds that there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's left leg 
cellulitis developed in service.  Therefore, the Board 
concludes that the left leg cellulitis was not incurred in or 
aggravated by service.  In addition, the Board finds that the 
evidence is against a finding that the Veteran's left leg 
cellulitis is proximately due to, the result of, or 
aggravated by his service-connected scar of the left arm.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Teeth 

The Veteran is claiming service connection for the loss of 
all of his teeth.  The Veteran has submitted statements from 
his private dentist indicating that prior to service, he had 
a high rate of caries and tooth decay for which he received 
restorative care.  The private dentist reported that the 
condition of the Veteran's teeth had further deteriorated 
when he treated him in January 1969 after discharge from 
service.  The dentist stated that the Veteran's teeth had 
such rampant caries and chronic periodontal infection that he 
had to extract all of the Veteran's teeth in April 1970 and 
replace them with full upper and lower dentures.  The Veteran 
contends that he would not have had all of his teeth pulled 
and fitted with dentures but for service.  

Service connection of dental conditions will be established 
under these circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  
(b)  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active 
service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  
(c)  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of 
a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active 
service.  
(d)  The following principles apply to dental conditions 
noted at entry and treated during service:  (1) Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be 
service-connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  
(e)  The following will not be considered service-connected 
for treatment purposes:  (1) Calculus;  (2) Acute 
periodontal disease;  (3) Third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  
(f)  Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381 
(2008).  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section:  
(a)  Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  
(b)  Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  
(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 
(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability. 
(e) Class II(c).  Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
(f) Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  
(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  
(h) Class IV.  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  
(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  
(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161 (2008). 

The Veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
the rating schedule.  With respect to service connection for 
missing teeth, the regulations governing dental claims make a 
fundamental distinction between "replaceable missing teeth," 
see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss 
of substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease.  See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent 
a demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  There is 
no allegation of dental trauma in this case.  The regulations 
cited above provide that service connection for replaceable 
missing teeth will be established for treatment purposes 
only.  

The Veteran was discharged from service in 1968, and, as 
such, can receive treatment only with a timely filed 
application.  That application needed to be submitted within 
one year of his discharge from active duty.  38 C.F.R. § 
17.161(f).  While the Veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson supra.  A May 1971 VA letter shows that the Veteran 
had been previously afforded VA outpatient dental treatment 
on a one-time completion basis.  As such, he has already 
received the only benefit for his loss of teeth to which he 
is entitled.  Under these circumstances, the Veteran has 
failed to state a claim for service connection for loss of 
teeth.  As such, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).     

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005; a rating 
decision in September 2005; a statement of the case in August 
2006; and supplemental statements of the case in December 
2006 and May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Service connection for left leg cellulitis is denied.  



Service connection for loss of teeth is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


